DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-17 are pending, claim 4 has been cancelled, and claims 1-3 and 5-17 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-2, 7, 11-12, and 15-16 are objected to because of the following informalities:  
In claim 1, on line 3, change “the image signal” to “an image signal”.
In claim 1, on line 4, change “an image signal” to “the image signal”.
In claim 1, on line 11, change “compression-encoded the” to “compression-encoded”.
In claim 2, on line 5, change “signal,.” To “signal.”.
In claim 7, on lines 2-3, change “the procedure” to “a procedure”.
In claim 11, on line 2, change “in wired” to “through a wired”.
In claim 12, on line 2, change “in wireless” to “through a wireless”.
In claim 15, on line 4, change “the image signal” to “an image signal”.
In claim 15, on line 5, change “an image signal” to “the image signal”.
In claim 15, on line 12, change “compression-encoded the” to “compression-encoded”.
In claim 15, on line 14, change “componentsand” to “components and”.
In claim 16, on lines 5-6, change “signal,.” to “signal.”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 15, the limitations “not to compression-encode a frequency component lower than the threshold value” and “transmit the image signal including the compression-encoded the frequency components and the unencoded frequency components” is not described in the specification. Although the specification discloses an image signal that has not undergone compression-encoding can be transmitted (pg. 10-11), the specification does not disclose “the unencoded frequency components” of the same image signal as the “compression-encoded the frequency components” are transmitted. Additionally, the specification does not disclose “not to compression-encode a frequency component lower than the threshold value”. Rather, the specification recites “the encoding processing unit allocates a code having a fixed length to a frequency component lower than a set threshold value” (pg. 37). Therefore, claims 1 and 15 contains subject matter not described in the specification. Claims 2-3, 5-14 and 16-17 are rejected due to their dependency on claims 1 and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 17, the limitation “allocate a code having a fixed length to the frequency component lower than the threshold value” is unclear with respect to claims 1 and 15. Claims 1 and 15 recites “not to compression encode a frequency component lower than the threshold value”. It is unclear if the frequency component lower than the threshold value is being encoded/allocated a code.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881), in view of Han (US 2018/0070106) and Arai (US 2014/0079328).
Regarding claim 1, Cover discloses a medical observation device (see probe/endoscope in figure 1) comprising: circuitry (420 and 430, figure 3 | signal processing components 410-440 [0061]) configured to: compression-encode an image signal indicating a medical captured image (the video image signal…compressed…a variable compression algorithm [0043]), the medical captured image being obtained by capturing an observation target by an imaging sensor (410, figure 3); and transmit the image signal (wirelessly transmitted [0060]). Cover is silent regarding transform a frequency of the image signal; compression-encoding a subset of pixels that is smaller than the medical captured image having a frequency component equal to or greater than a threshold value, not to compression-encode a frequency component lower than the threshold value, transmit the image signal including the compression-encoded the frequency components and the unencoded frequency components.  
Han teaches video compression with breaking each image into smaller portions, such as blocks, and generating an output bitstream using techniques to limit the information included for each block in the output ([0019]). An encoder (400, figure 4) has an input video stream (402, figure 4) transmitted to an intra/inter prediction unit (410). The block may be transformed with Discrete Cosine Transform (DCT) into the frequency domain using a transform unit (420, figure 4; [0044]). A quantization unit converts the transform coefficients into discrete quantum values (430, figure 4; [0045]). The quantized transform coefficients can be entropy encoded by an entropy encoding unit (440, figure 4; [0045). 
Arai teaches an encoding apparatus with an extraction unit, a first frequency decomposition unit, a low-frequency signal processing unit, a high-frequency signal processing unit, a boundary component signal processing unit, a second frequency decomposition unit, a coding unit, and a transmission unit ([0007]). The extraction unit extracts a boundary component from the image data, where the boundary component is the target of local image processing. The first low frequency component and the first high-frequency component are obtained from remaining image data from which the boundary component is extracted by the first frequency decomposition unit. The transmission unit is configured to transmit both the first low-frequency component and the coded first high-frequency component ([0007]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover with the encoder (specifically 410, 420, 430, and 440, figure 4; Han) as taught by Han to be able to encode a block of an image. Doing so would provide high-resolution video/image transmitted over communication channels having limited bandwidth ([0001]). Additionally, it would have been obvious to modify the circuitry/encoder of Cover and Han with the first frequency decomposition unit and the transmission unit as taught by Arai, specifically to extract a low frequency component and a high frequency component, and transmit the low frequency component along with the coded high frequency component. Doing so would reduce the size of hardware resources for signal processing ([0006]). The modified device would transform a frequency of the image signal (transform…based on spatial frequency [0044]); compression-encoding a subset of pixels that is smaller than the medical captured image (processing in units of blocks [0042]; Han | a segment, a slice, or any other portion of a frame [0039]) having a frequency component equal to or greater than a threshold value (high frequency component is coded [0007]; Arai), not to compression-encode a frequency component lower than the threshold value (low frequency component is not coded [0007]; Arai), transmit the image signal including the compression-encoded the frequency components and the unencoded frequency components (transmit the low frequency component and the coded high-frequency component [0007]; Arai).  
Regarding claim 2, Han further teaches the circuitry is configured to compression encode the image signal by quantizing the frequency-transformed image signal for frequency components equal to or greater than the threshold value (quantization unit…[0045]), and allocate a code to the image signal (entropy encoded…[0045]),.  
Regarding claim 5, Cover further discloses the circuitry is configured to add an error correcting code (Forward Error Correcting FEC code [0055]; Cover) by the subset of pixels.  
Regarding claim 9, Han further teaches the subset of pixels is in a plurality of lines (block…a slice [0039]; Han) of the medical captured image.  
Regarding claim 10, Cover further discloses the circuitry is configured to change a way of compression-encoding in accordance with one or both of an operation state of a predetermined medical apparatus and a type of a procedure to be performed (variable compression algorithm…in response to the quality of the wireless link [0043]; Cover | the quality of the wireless link is interpreted as an operation state).  
Regarding claim 11, Cover further discloses the circuitry is configured to transmit the compression-encoded image signal in wired communication (can also include…a wired connection…transfer of video image data [0026]; Cover).  
Regarding claim 12, Cover further discloses the circuitry is configured to transmit the compression-encoded image signal in wireless communication (antenna 450, figure 3; Cover).  
Regarding claim 13, Cover further discloses the imaging device sensor configured to be inserted into an inside of a body of a patient (see 12, figure 1) and image the inside of the body ([0026]; Cover).  
Regarding claim 15, Cover discloses a medical observation system (see figure 1) comprising: a transmission side medical observation device (see endoscope in figure 1) including transmission circuitry (420 and 430, figure 3 | signal processing components 410-44 [0061]) configured to: compression-encode an image signal indicating a medical captured image (the video image signal…compressed…a variable compression algorithm [0043]; processed by channel encoder 430…[0055]), the medical captured image being obtained by capturing an observation target by an imaging sensor (410, figure 3); and a reception side medical observation device including reception circuitry (see 20, figure 4) configured to: receive the compression-encoded image signal transmitted from the transmission side medical observation device (see antenna and 510, figure 4), and process the received compression-encoded image signal (see 520-550, figure 4). Cover is silent regarding transform a frequency of the image signal, by compression-encoding a subset of pixels that is smaller than the medical captured image having a frequency component equal to or greater than a threshold value; not to compression-encode a frequency component lower than the threshold value; and transmit the image signal including the compression-encoded the frequency components and the unencoded frequency components.
Han teaches video compression with breaking each image into smaller portions, such as blocks, and generating an output bitstream using techniques to limit the information included for each block in the output ([0019]). An encoder (400, figure 4) has an input video stream (402, figure 4) transmitted to an intra/inter prediction unit (410). The block may be transformed with Discrete Cosine Transform (DCT) into the frequency domain using a transform unit (420, figure 4; [0044]). A quantization unit converts the transform coefficients into discrete quantum values (430, figure 4; [0045]). The quantized transform coefficients can be entropy encoded by an entropy encoding unit (440, figure 4; [0045). 
Arai teaches an encoding apparatus with an extraction unit, a first frequency decomposition unit, a low-frequency signal processing unit, a high-frequency signal processing unit, a boundary component signal processing unit, a second frequency decomposition unit, a coding unit, and a transmission unit ([0007]). The extraction unit extracts a boundary component from the image data, where the boundary component is the target of local image processing. The first low frequency component and the first high-frequency component are obtained from remaining image data from which the boundary component is extracted by the first frequency decomposition unit. The transmission unit is configured to transmit both the first low-frequency component and the coded first high-frequency component ([0007]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover with the encoder (specifically 410, 420, 430, and 440, figure 4; Han) as taught by Han to be able to encode a block of an image. Doing so would provide high-resolution video/image transmitted over communication channels having limited bandwidth ([0001]). Additionally, it would have been obvious to modify the circuitry/encoder of Cover and Han with the first frequency decomposition unit and the transmission unit as taught by Arai, specifically to extract a low frequency component and a high frequency component, and transmit the low frequency component along with the coded high frequency component. Doing so would reduce the size of hardware resources for signal processing ([0006]). The modified system would transform a frequency of the image signal (transform…based on spatial frequency [0044]), by compression-encoding a subset of pixels that is smaller than the medical captured image (processing in units of blocks [0042]; Han | a segment, a slice, or any other portion of a frame [0039]) having a frequency component equal to or greater than a threshold value (high frequency component is coded [0007] Arai); not to compression-encode a frequency component lower than the threshold value (low frequency component is not coded [0007]; Arai); and transmit the image signal including the compression-encoded the frequency components and the unencoded frequency components (transmit the low frequency component and the coded high-frequency component [0007]; Arai).
Regarding claim 16, Han further teaches the transmission circuitry is configured compression encode the image signal by quantizing the frequency-transformed image signal for frequency components equal to or greater than the threshold value (quantization unit…[0045]), and allocate a code to the image signal (entropy encoded…[0045]). 

Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) and Arai (US 2014/0079328) as applied to claim 2 (for claim 3) and claim 16 (for claim 17) above, and further in view of Juri (US 5,355,167).
Regarding claims 3 and 17, Cover and Han and Arai disclose all of the features in the current invention as shown above for claims 2 and 16. They are silent regarding the circuitry is configured to allocate a code having a fixed length to the frequency component lower than the threshold value and allocate a code having a variable length to a frequency component other than the low frequency component.  
Juri teaches a transform coding apparatus for high efficiency coding (abstract). The apparatus orthogonally transforms an input signal (Col. 12, lines 21-22). The orthogonal components are quantized (Col. 12, lines 40 and 50). Fixed length encoding is performed on orthogonal components that have a quantized value of a low frequency (Col. 12,lines 39-50). Variable length encoding is performed on orthogonal components with a quantized value of medium/high frequency (Col. 12, lines 50-55). This allows for a data amount reduction effect (Col. 12, lines 25-26).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the encoding processing unit of Cover and Han and Arai to apply fixed length encoding for low frequency components and variable length encoding for medium/high frequency components (Col. 12, lines 17-57) as taught by Juri. Doing so would allow for a data amount reduction effect (Col. 12, lines 25-26). The modified device would have the circuitry is configured to allocate a code having a fixed length to the frequency component lower than the threshold value (Col. 12, lines 39-50; Juri | see 112b rejection above) and allocate a code having a variable length to a frequency component other than the low frequency component (Col. 12, lines 50-55).  

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) and Arai (US 2014/0079328) as applied to claim 1 above, and further in view of Pomianowski (US 2013/0094775).
Regarding claim 6, Cover, Han, and Arai disclose all of the features in the current invention as shown above in claim 1. They are silent regarding the circuitry is configured to compression-encode the image signal at a set compression ratio.
Pomianowski teaches an encoder that uses a fixed-rate region-based compression scheme ([0044]). This allows the level of information reduction to be chosen to allow the region to be encoded at the desired compression acceptability criteria ([0044]). The compression acceptability criteria may include a specific bit rate, a specific image quality, or combinations thereof (abstract). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover and Han and Arai to use a fixed-rate region-based compression scheme ([0044]) as taught by Pomianowski. Doing so would allow the user to choose the level of information reduction and allow the region to be encoded at the desired compression acceptability criteria ([0044]). The modified device would have the circuitry is configured to compression- encode the image signal at a set compression ratio (fixed-rate [0044]).  
Regarding claim 7, Pomianowski further teaches the compression ratio is a compression ratio corresponding to a procedure set by selecting the procedure (chosen…desired compression acceptability criteria [0044]; Pomianowski | the Examiner interpreted “the procedure” can have certain requirements that impact the compression acceptability criteria, like bit rate, image quality; abstract).  
Regarding claim 8, Pomianowski further teaches the compression ratio is a pre-set fixed compression ratio (chosen…[0044]; Pomianowski | the Examiner interpreted the chosen level of information reduction would be pre-set).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) and Arai (US 2014/0079328) as applied to claim 1 above, and further in view of Blumenkranz (US 2009/0248038).
Cover, Han, and Arai disclose all of the features in the current invention as shown above for claim 1. They are silent regarding an arm including a plurality of links connected to each other by joints; and the imaging sensor supported by the arm.  
Blumenkranz teaches a robotic surgical system (abstract) with a manipulator system (6, figure 1b). The manipulator system has at least four robotic manipulator assemblies. One of the manipulator assemblies is  a manipulator (10, figure 1b) which controls the motion of an endoscope (11, figure 1b) to capture an image ([0046]). The manipulator system is controlled by one or more input devices (2, figure 1a) at a surgeon’s console.
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover and Han and Arai to have a manipulator system of a robotic surgical system as taught by Blumenkranz. Doing so would allow a surgeon to remotely control the motion of the endoscope/device ([0046]). The modified device would have an arm (10, figure 1) including a plurality of links (see segments for each arm, figure 1b) connected to each other by joints (see 9, figure 1b | setup joints 9 [0054]); and the imaging sensor supported by the arm (see 11, figure 1b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 7, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795